DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Response to Amendment
This action is responsive to an amendment filed on 06/13/2022.
Claims 1, 2, 4, 10, 12, 17, 18 and 20 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 06/13/2022, regarding rejection of independent claims 1, 9 and 17 under 35 U.S.C §103 have been fully considered. 
Applicant argues that “Jaafar does not disclose determining whether a given server was previously marked as an outlier server. …Jaafar does not disclose the idea of determining whether a given server is an expected outlier server or determining whether a value is expected to be outside the statistical range.” (Rem./Arg., page 11). Applicant further argues that “Dani is silent with respect to determining whether a given point was previously marked as an outlier or whether the given point is an expected outlier.” (Rem./Arg., page 12)
However, Examiner, in current rejection, relies on Ouimet to teach this amended limitation. See the newly crafted rejection, infra.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 3, 7 and 11 are objected to because of the following informalities:
Claim 3 recites “the indication indicates that the first server is performing a maintenance operation.” (emphasis added). Since, claim 2 recites “receiving an indication that a second server is expected to be an outlier server;”, therefore, Examiner assumes claim 3 likely intended to recite “the indication indicates that the second server is performing a maintenance operation.” (emphasis added)
Claim 7 recites, in line 9, “the first machine”, which appears a typographical error and likely intended to recite “the first server”.
Claim 11 is objected for the same reason as claim 3.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0081881 (Eaton) in view of US 2016/0140208 (Dang) further in view of NPL: “Unsupervised Anomaly Detection for Aircraft Condition Monitoring System” (Dani) and US 2005/0283354 (Ouimet).

Regarding Claim 1, Eaton teaches  a method, comprising: retrieving a first plurality of time-series data sets associated with a first time period (e.g., retrieves performance related data from Live Metric Database 401 [para. 0055,]), wherein each time-series data set included in the first plurality of time-series data sets represents a performance metric for a different server included in a plurality of servers ([¶ 0041] Live Metric Database enable rapid storage and retrieval of metrics and other data from the customer environment. The primary contents of the Live Metric Database can be time series of individual metrics. [⁋ 0044], Live Metric Database can record the instantaneous behavior of the customer's system, like memory usage, network bandwidth usage, request latency, etc. [¶ 0055] Groups can be classified as clusters based on the dynamic performance of resources in the group. The Application and Topology Discovery retrieves performance related data from Live Metric Database. [⁋ 0012], …collect substantially live system-level metrics related to the operation of the cluster of resources. [⁋ 0051], teaches a group or cluster is a set of resources, including, servers. [⁋ 0033], use a System Data Collector or "agent" to collect data at the operating system level. … System Data Collector configured to collect data at a rate fast enough to capture an expected rate of change in the data (e.g., every 5 minutes). Since, Eaton teaches collect live system-level metrics related to the operation of the cluster of resources in every 5 minutes, therefore, examiner  interpreted retrieving a first plurality of time-series data of the cluster of resources for plurality of time periods, for example first time period, second time period and so on.);
generating a cluster, wherein the cluster includes time-series data sets, wherein each the time-series data sets included in the cluster is within a threshold distance from all other time-series data sets included in the cluster ([¶ 0013], a predetermined threshold based on a resource type of the candidate resource, a resource role of the candidate resource, or the live system-level metric being compared, that used to compute a correlation matrix for the system-level-metrics for all resources in the cluster of resources. [¶ 0048], Application Database store customer-specific preferences and configurations defined by the customer. These preferences and configurations can include the definition of groups (and clusters). [¶ 0052] a "cluster" is a special type of group in which all resources are expected to behave in a similar way. …a "Ad Server" group would be more likely to be a cluster because it is probably a set of instances (e.g., a set of web servers) all performing the same function with roughly similar workloads in the customer's application. Defining a "group" as a "cluster" can enable special types of analysis: for example, since we expect all members of a cluster to behave similarly, the monitoring system can be configured to detect when one member of a cluster is not behaving in the same way as its peers, and notify the customer accordingly. [⁋ 0055],  Groups can be classified as clusters based on the dynamic performance of resources in the group. …retrieves performance related data from Live Metric Database. …If the resources are of the same type, and they are behaving similarly, these resources can be classified as a cluster. [¶ 0066] teaches the steps of generating a cluster of server in the flowchart in FIG. 4C. In step 4102, the analysis engine can query Analysis Config Library for the metrics that should be analyzed across a cluster. In step 4104, the analysis engine can query Application Database for the set of clusters in the customer environment. In step 4106, the analysis engine can query Resource/Metadata Store to determine the member resources in each cluster. [⁋ 0069], classify a group of resources as a cluster if the entries in the correlation matrix, or the sum of correlations for each resource in the group, is above a certain threshold. The algorithm can be adapted such that resources in a group are classified as a cluster if the ANOVA analysis indicates that there is no outlier among these resources).
determining that a first time-series data set included in the first plurality of time- series data sets is not in the cluster (e.g., deviate from its peers or one member is significantly different from its peers); determining that a first time-series data set corresponds to a first server included in the plurality of servers; and determining the first server as an outlier server ([¶ 0065], …composed of "clusters" of resources that are expected to behave in a correlated manner. Cluster outlier detection analysis correlates behavior across the cluster. If the behavior of any cluster member deviates from its peers, that member is flagged as potentially faulty. For example, a cluster of web servers all used for ad serving should generally be expected to behave in a similar manner. However, one web server may deviate from its peers, that member is flagged as potentially faulty. [⁋ 0066], depicted in the flowchart in FIG. 4C algorithm for performing cluster outlier detection analysis. In step 4102, the analysis engine can query Analysis Config Library for the metrics that should be analyzed across a cluster. In step 4104, the analysis engine can query Application Database for the set of clusters in the customer environment. In step 4106, the analysis engine can query Resource/Metadata Store to determine the member resources in each cluster. In step 4108, the analysis engine can read data from Live Metric Database for live performance-metric data for all members. In step 4110, the analysis engine can compute a correlation matrix for all member pairs. …In step 4114, the analysis engine can determine if the sum of correlations for one member is an "outlier," i.e., is significantly different from its peers. …in step 4118, the analysis engine can report the outlier to the Notifier.  See also, Figs. 4D and 4E, ⁋⁋ 0067-0068, disclose cluster outlier detection analysis).
While, as aforementioned, Eaton teaches generating cluster using time series data of individual metrics [¶ 0041] and classify a group of resources as a cluster if the entries in the correlation matrix is above a certain threshold [⁋ 0069], however, Eaton does not explicitly teach, but Dang teaches generating a cluster, wherein…cluster… includes two or more of the time-series data sets, …each time-series data set included in the cluster is within a threshold distance from all other time-series data sets included in the cluster ([¶ 0012], …multiple time-series can be more efficiently analyzed by organizing them into different groups. For example, two or more time-series with similar characteristics or patterns can be organized into the same group or cluster. [¶ 0016], a locality sensitive hashing (LSH) technique is implemented to match each time-series of the data set against obtained cluster centers to assign each time-series to the closest cluster. Other suitable matching techniques may be used in place of LSH, such as computing the distance between a time-series and all time-series cluster centers. [¶ 0017], an algorithm uses an iterative approach to determine the population of clusters, which can include a distance threshold for clustering. [¶ 0030], determine the population of clusters of a time-series data set. Each time-series is assigned to a cluster for which the time-series has the minimum distance from the cluster center).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to combine Eaton's teaching of monitoring cluster performance to detect outlier server with Dang’s analysis of time-series data to organize cluster in order to generate a cluster that includes two or more of the time-series data sets included in the plurality of time-series data sets included in the cluster is within a threshold distance from all other time-series data sets included in the cluster. The motivation of the combination is to facilitate data analysis to identify anomaly.
Eaton in view of Dang do not explicitly teach, however, Dani teaches generating a first plurality of clusters, …determining that a first time-series data set included in the first plurality of time- series data sets is not included in any cluster of the first plurality of clusters; marking as an outlier ([Page 3, 1st Column, sub-section “Time series”], The analysis in time series data inspects the irregularities across the time. [Page 3, 1st Column, last paragraph of sub-section “ACMS Data representation”],…gather parameters of the same type together, which form a set of multivariate time series. [Page 3, 2nd Column, first paragraph of sub-section “Density-based clustering”], ..cluster is formed if the minimum points (minpts) are within a neighborhood distance eps. With the same density criterion other clusters will be created. An outlier is identified when a point or a sequence does not fit to any cluster. Fig. 5 illustrates plurality of clusters and identified a data point [e.g., outlier] which is not included in any of the clusters. [Page 4, 1st Column, in “Algorithm 1: DBSCAN pseudo-code”], Label [e.g., marking] any points not belonging to any cluster as outliers).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to combine Eatons and Dang with Dani in order to generate plurality of clusters and identified when a point or a sequence does not fit to any cluster as an outlier. The motivation of the combination is identify cluster with outlier without requiring the knowledge of the number of cluster (see, Dani, Page 3, in section 3).
Eaton in view of Dang and Dani do not explicitly teach, however, Ouimet teaches determining that the first server [i.e., an event] was not previously marked as an outlier and is not an expected outlier; and marking the first server [i.e., the event] as an outlier based on determining that the first server [i.e., the event] was not previously marked as an outlier and is not an expected outlier. ([⁋ 0081], an event can be identified as an outlier if it exceeds a user specified outlier threshold…If any events are identified as outliers that had not been previously so identified, control can be passed to a Flag Outliers Process [⁋ 0082], If any outliers have been identified that were not identified previously then those new outliers can be flagged [i.e., marked] in the data set. Since, applicant’s specification discloses that user could specify that one or more outlier are expected outlier [⁋ 0033]. In other word, if it is not specified or identified as an outlier, then it is not expected as an outlier. Therefore, given the broadest reasonable interpretation, Examiner consider “outlier not identified previously” to read on “not expected outlier”).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Eatons, Dang and Dani in order to determine the potential outlier was not previously identified outlier and not expected outlier as taught by Ouimet, because it would ensure a previously identified and expected outlier  not be defined as an outlier again and again.

Regarding Claim 4, Eaton teaches  the method of claim 1, further comprising retrieving a second plurality of time-series data sets for a second time period [e.g., collect data in every 5 minutes], each time-series data set included in the second plurality of time-series data sets representing the performance metric for a different server in the plurality of servers ([¶ 0041] Live Metric Database enable rapid storage and retrieval of metrics and other data from the customer environment. The primary contents of the Live Metric Database can be time series of individual metrics. [⁋ 0044], Live Metric Database can record the instantaneous behavior of the customer's system, like memory usage, network bandwidth usage, request latency, etc. [¶ 0055] Groups can be classified as clusters based on the dynamic performance of resources in the group. The Application and Topology Discovery retrieves performance related data from Live Metric Database. [⁋ 0012], …collect substantially live system-level metrics related to the operation of the cluster of resources. [⁋ 0033], use a System Data Collector or "agent" to collect data at the operating system level. … System Data Collector configured to collect data at a rate fast enough to capture an expected rate of change in the data (e.g., every 5 minutes). Since, Eaton teaches collect data in every 5 minutes, therefore, examiner interpreted data retrieve for plurality of time periods, for example first time period, second time period and so on.); and
While, Eaton teaches generating cluster using time series data of individual metrics [¶ 0041] and classify a group of resources as a cluster if the entries in the correlation matrix is above a certain threshold [⁋ 0069], however, Eaton does not explicitly teach, but Dang teaches clustering at least a portion of the time-series data sets included in the second plurality of time-series data sets into a second cluster, wherein each time-series data set in the second cluster is within the threshold distance from all other time-series data sets included in the second cluster ([¶ 0012], …multiple time-series can be more efficiently analyzed by organizing them into different groups. For example, two or more time-series with similar characteristics or patterns can be organized into the same group or cluster. [¶ 0016], a locality sensitive hashing (LSH) technique is implemented to match each time-series of the data set against obtained cluster centers to assign each time-series to the closest cluster. Other suitable matching techniques may be used in place of LSH, such as computing the distance between a time-series and all time-series cluster centers. [¶ 0017], an algorithm uses an iterative approach to determine the population of clusters, which can include a distance threshold for clustering. [¶ 0030], determine the population of clusters of a time-series data set. Each time-series is assigned to a cluster for which the time-series has the minimum distance from the cluster center).
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Eaton's teaching of monitoring cluster performance to detect outlier server with Dang’s analysis of time-series data to organize cluster in order to generate a cluster that includes two or more of the time-series data sets included in the plurality of time-series data sets included in the cluster is within a threshold distance from the other time-series data sets included in the cluster. The motivation of the combination is to facilitate data analysis to identify anomaly.

Regarding Claim 5, Eaton teaches  the method of claim 4, further comprising: determining that a second time-series data set included in the second plurality of time-series data sets corresponds to the first server and is included in the second cluster; and marking the first server as no longer an outlier server ([¶ 0069] cluster outlier detection analyses can also be modified to detect when resources are behaving similarly to one another rather than differently from each other. Detecting when resources are behaving similarly can be useful when inferring how to characterize resources into clusters based on dynamic performance of said resources. …instead of determining if the sum of correlations for one resource is an "outlier", the algorithm can classify a group of resources as a cluster if the entries in the correlation matrix, or the sum of correlations for each resource in the group, is above a certain threshold, indicates that there is no outlier among these resources. Since, Eaton teaches collect data in every 5 minutes [⁋ 0033] and detecting no outlier in the cluster for the dynamic performance of the resources, therefore, the examiner interpreted that cluster outlier detection analyses determine whether any resource is outlier or not, using the data for different time period and if the data for second time period is above a certain threshold then the resource is no longer outlier).

Regarding Claim 6, Eaton teaches  the method of claim 1, further comprising performing one or more remedial operations [e.g., notifies customers]  associated with the first server ([¶ 0025], …monitoring system can monitor and analyze cluster performance by detecting outliers in a widely distributed service. [¶ 0026], the monitoring system notifies customers of issues via electronic mail, SMS, and calls to APIs provided by third party services).

Regarding Claim 7, Eaton teaches the method of claim 6, wherein the one or more remedial operations include at least one of: transmitting a message to a second server that identifies the first server as an outlier server ([¶ 0026], the monitoring system notifies customers of issues via electronic mail, SMS, and calls to APIs provided by third party services); …and gathering forensic data associated with the first machine for further analysis ([¶ 0026], …analyzes that data, identifies potential issues, stores the data for future retrieval).

Regarding Claim 8, Eaton teaches  the method of claim 1, wherein the performance metric comprises a response latency, an error rate, a processor utilization, a memory utilization, or a system disk utilization ([⁋ 0055], retrieves performance related data (e.g., memory usage, I/O patterns, and network usage). [¶ 0065]  a cluster of web servers all used for ad serving should generally be expected to behave in a similar manner. However, one web server may deviate from its peers (e.g., have significantly slower response times [i.e. a response latency], or have a much longer backlog of requests). [⁋ 0075], …analysis of CPU steal, CPU utilization or CPU idle metrics for other resources that are expected to behave similarly to the resource being analyzed).

Regarding Claim 9- Eaton teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps… ([⁋ 0164], One or more computer processors operating in accordance with instructions may implement the functions…such instructions may be stored on one or more non-transitory processor readable storage media…).
The rest of the limitations of Claim 9 are rejected under the same rationale as claim 1.

Claims 12-13- and 16 are rejected under the same rationale as claims 4-5 and 8, respectively.

Regarding Claim 14, Eaton does not explicitly teach the non-transitory computer-readable storage medium of claim 9, wherein generating the first plurality of clusters comprises performing a density-based spatial clustering of applications with noise (DBSCAN) analysis on the first plurality of time-series data sets based on the threshold distance.
However, Dang and Dani both teach  generating the first plurality of clusters comprises performing a density-based spatial clustering of applications with noise (DBSCAN) analysis on the first plurality of time-series data sets based on the threshold distance (Dang teaches [¶ 0017], an algorithm uses an iterative approach to determine the population of clusters, which can include a distance threshold for clustering. [¶ 0030], …determine the population of clusters of a time-series data set. Each time-series is assigned to a cluster for which the time-series has the minimum distance from the cluster center. [¶ 0053], …a density-based clustering technique similar to DBSCAN is applied to a sampled time-series set TS.) 
Dani teaches [page 3, section 3., 1st para.] … chose DBSCAN [14] (Density-Based Spatial Clustering of Applications with Noise) that can identify clusters with also outliers (potential anomalies) without requiring the knowledge of the number of clusters.) 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dang and/or Dani with Eaton in order to use a density-based clustering technique to perform a density-based spatial clustering of applications with noise (DBSCAN) analysis on the plurality of time-series data sets, because it would allow  to detect outlier without requiring the knowledge of the number of clusters [Dani, Page 3, 1st para].

Regarding Claim 15, Eaton, Dani and Ouimet do not explicitly teach, however Dong teaches the non-transitory computer-readable storage medium of claim 14, further comprising determining a minimum cluster size for the DBSCAN analysis based at least in part on the two or more performance metrics ([¶ 0003] …a finer granularity level will output smaller sized clusters with smaller maximum distance between time-series pairs in a cluster. A less fine granularity level will output relatively larger sized clusters. [¶ 0053]  a density-based clustering technique similar to DBSCAN is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eaton, Dani and Ouimet with Dong’s teaching of a minimum cluster size for finer granularity level for DBSCAN analysis, because it would allow to facilitate time-series data clustering in an efficient way.

Claims 17 and 18 are rejected under the same rationale as claims 1 and 9.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Dang, Dani and Ouimet further in view of US 2016/0091948 (Mitchell).

Regarding Claim 2, Eaton teaches the method of claim 1, further comprising: receiving an indication that a second server is expected to be an outlier server [e.g., an expected availability of the resource] ([¶ 0043] The infrastructure metadata including information about an actual state or an anticipated state of a resource. …an anticipated "state" of a resource can include information regarding an expected availability of the resource in the future (e.g., a notice by the infrastructure provider that the resource will be decommissioned as of a certain date), or information regarding whether the resource is scheduled for termination and/or stopping at some point in the future).
While, Eaton teaches receiving an anticipated state of the resources [e.g., resources will be decommissioned or outlier], however, Eaton in view of Dang, Dani and Ouimet do not explicitly teach marking the second server as an expected outlier server.
Mitchell teaches marking the second server as an expected outlier server ([⁋ 0034], In response to detecting the power consumption metrics of the server exceeding the average consumption, the server may be labeled as an outlier in the business intelligence data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mitchell with Eaton, Dang, Dani and Ouimet in order to mark server as an outlier server as taught by Mitchell, because it would have enabled the system to identify the status of the resources.

Claim 10 are rejected under the same rationale as claim 2.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Dang, Dani, Ouimet and Mitchell further in view of Fix et al. US 2016/0125365 (hereafter “Fix”).

Regarding Claim 3, while, Eaton teaches the indication indicates that the resources is temporarily suspended (¶ 0043), however, Eaton in view of Dang, Dani, Ouimet and Mitchell do not explicitly teach  the method of claim 2, wherein the indication indicates that the first server is performing a maintenance operation.
Fix teaches the indication indicates that the first server is performing a maintenance operation ([¶ 0031] the server can detect a subset of customer premises from among the plurality of customer premises that are not satisfying the quality threshold based on a comparison of data for each of the subset of customer premises with the quality threshold. For detected outliers, the server can analyze a subset of the device diagnostic data that corresponds to the subset of customer premises to determine equipment associated with the subset of customer premises for maintenance). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to combine the references with Fix’s identify outliers equipment for maintenance to indicate that the first server is performing a maintenance operation. The motivation of the combination is to manage maintenance of the resources for a service provider.

Claim 11 are rejected under the same rationale as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              
/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448